 

Exhibit 10.1

EMPLOYMENT AGREEMENT

FREDERICK H. EARNEST

THIS AGREEMENT is entered into to be effective as of September 22, 2006
(“EFFECTIVE DATE”) among Vista Gold Corp. (“VGC”) and its wholly owned
subsidiary Vista Gold US Inc., a Delaware Corporation, whose address, along with
that of VGC is 7961 Shaffer Parkway, Suite 5, Littleton CO 80127 (“Employer”),
and Frederick Earnest (“Employee”).

1.                                       Employment.  Employer hereby employs
Employee and Employee hereby accepts employment by Employer upon the terms and
conditions hereinafter set forth.

2.                                       Term.  The term of this Agreement shall
begin on the Effective Date and shall continue until December 31, 2008 or until
terminated in accordance with the terms contained herein. After December 31,
2008, the Agreement will be renewed annually, unless in the opinion of the Board
of Directors (the Board) of VGC, the agreement is not in the best interests of
VGC or the Employer. In this case, a new agreement will be executed with the
Employee. The new agreement will be identical in content to this Agreement,
except the salary continuation period will be three months or such other period
that the Board believes is normal under the then prevailing industry practices,
the Employee’s longevity and position.

3.                                     Compensation.

(a)                                  For services rendered by Employee under
this Agreement during calendar year 2006, Employer shall pay Employee salary, on
an annualized basis, commencing September 22, 2006, of $155,000.  Subsequent
years’ compensation for Employee shall be determined by Employer based upon
Employee’s performance, but in no event shall Employee’s annualized compensation
be reduced below $155,000.

(b)                                 In addition to the foregoing, Employee shall
be entitled to receive other compensation and fringe benefits, to be paid by
Employer, including four (4) weeks paid vacation per year; health, dental, life,
disability and accidental death and dismemberment insurance, but that all such
insurance shall be comparable to insurance provided to other employees of
Employer; a 401(k) benefit plan on the same basis as made available to other
United States employees of Employer; dues for professional organizations of
which Employee is a member; and a performance bonus in accordance with the
Employer’s executive incentive plan. The amount of the performance bonus, if
any, to be paid by the Employer will be at the discretion of the Board and in no
circumstances shall the Employee be entitled to claim any right or entitlement
to a bonus regardless of his


--------------------------------------------------------------------------------




 

performance or the performance of VGC or the Employer during the Term.

(d)                                 VGC hereby grants to the Employee, subject
to the terms and conditions set forth in the VGC Stock Option Plan (as in effect
on the date hereof) and this Agreement, an irrevocable right and option (the
“Option”) to purchase 100,000 Common Shares of VGC at the price of USD $9.29 per
Share.  Fifty percent of the Options granted will vest on the date of the Board
resolution approving the grant (September 22, 2006) and fifty percent will vest
on the first anniversary of this date. These Options will be effective until the
expiry date of the close of business on the 30th day of September, 2011 (the
“Expiry Date”).

4.                                   Duties. Employee shall, from the effective
date, assume the role of Senior Vice President of Project Development for VGC
and the Employer.  As Senior Vice President of Project Development, Employee
shall, subject to the direction and control of the Board and President & CEO,
devote his whole working time and attention and all of his skills to the
business of VGC and of Employer and shall perform all such acts as are necessary
to properly and efficiently carry out the duties reasonably expected of a Senior
Vice President.  During the Term, Employee shall at all times act in the best
interests of VGC and Employer and shall not, without the prior consent in
writing of the Board and President & CEO, enter into the services of or be
employed in any capacity or for any purpose whatsoever by any firm, person or
corporation and shall not be engaged as owner, operator, financier, advisor,
manager, salesman or otherwise in any business, enterprise or undertaking other
than pursuant to this Agreement. This clause is subject to the provisions of
Paragraph 6(b) below regarding “Fundamental Change”.

5.                                     Board.  If requested by the Board,
Employee shall also act as an officer of or the nominee of VGC on the board of
directors of any other companies in which VGC has an interest.  On termination
of Employee’s employment with the Employer, for any reason, Employee shall
resign as a director (if then applicable) and officer of VGC and Employer and
each such other company in which Employee has been appointed by VGC as an
officer or as the nominee of VGC on the board of directors and Employee agrees
to sign all documents and take all steps as are necessary to effect such
resignations.

6.             Termination and Severance Pay.

(a)                                  The phrase “just cause” as used in this
Agreement shall include, but not be limited to, failure to perform Employee’s
duties hereunder in a manner reasonably satisfactory to the Board (it being
understood that the Employee shall be provided with not less that sixty (60)
days’ notice and opportunity to cure any such failures before they are deemed
“just cause”), death, permanent disability, breach of any fiduciary duty to VGC
and


--------------------------------------------------------------------------------




 

Employer, or conviction in a criminal proceeding (excepting traffic violations
or similar misdemeanors).

(b)                                 The phrase “Fundamental Change” as used in
this Agreement means:

(i)                                     an adverse change in any of the duties,
powers, rights, discretion, salary or benefits of Employee as they exist at the
Effective date;

(ii)                                  a diminution of the title of Employee as
it exists at the Effective Date;

(iii)                               a change in the metropolitan area at which
the Employee is regularly required to carry out the terms of his employment
with  VGC and the Employer at the Effective Date.

(c)                                  Employee may terminate this Agreement upon
30 days written notice to Employer prior to such date of termination.

(d)                                 Subject to the provisions of Paragraph 6(e)
below, Employer may terminate this Agreement for just cause, as defined in
Paragraph 6(a) above, immediately upon written notice to Employee (except in
instances in which the cure period applies, in which event the notice may not be
given until the end of the cure period), with the result that all benefits to
Employee under this Agreement shall cease immediately upon Employer’s issuance
of that notice.

(e)                                  In the event that a Fundamental Change
occurs in Employee’s employment other than for just cause or if Employee’s
employment under this Agreement is terminated other than for just cause,
Employee shall be entitled to:

(i)                                     continuation of his salary (less the
usual statutory and other deductions) for six months after such Fundamental
Change or termination (“Continuation Period”);

(ii)                                  for vacation and retirement savings plan
purposes, the Continuation Period will count as regular employment;

(iii)                               subject to the approval of VGC’s
Compensation Committee and the requirements of VGC’s stock option plan, for the
purposes of any stock options Employee holds, all options not yet vested shall
be deemed vested as of the date of termination of Employee’s employment, and for
purposes of exercise of such options, Employee’s employment shall be deemed to
be terminated at the end of the Continuation Period, unless he has elected the
Retirement Option, described in Paragraph 6(g) below, in which


--------------------------------------------------------------------------------




 

event Employee’s employment terminates upon the termination date;

(iv)                              Employee is eligible for the pro rata portion
of the annual performance bonus, if any, to which he would have been entitled to
the date of termination.  This bonus amount, if any (less any statutory
holdback), will be payable when awarded by Employer in the ordinary course of
its business, notwithstanding the date of Employee’s termination;

(v)                                 all of Employee’s benefits paid by Employer,
as described in Paragraph 3(b), will be continued during the Continuation
Period, to the extent that Employer maintains such benefits for its other
employees during the Continuation Period; provided, however, that if Employee
becomes employed by another employer prior to the expiry of the Continuation
Period, Employee’s benefits will be discontinued by Employer upon Employee’s
eligibility for benefits with his new employer; and

(vi)                              if long term disability coverage is available
after termination, Employee may elect to continue that insurance at his expense;
however, Employee acknowledges that Employer’s insurer may consider that there
has been a material change in Employee’s employment status that could increase
the amount of the premiums for same.  If Employer is paying the premiums for
Employee’s disability coverage at the time of Employee’s termination, Employer
shall continue to pay during the Continuation Period the amount of premiums it
was paying at the time of termination, it being understood and agreed that any
subsequent increased premium amount shall be at the sole cost of Employee.

(f)                                    In the event Employee’s employment
hereunder is terminated at any time prior to the termination of this Agreement
by his voluntary resignation or for just cause by Employer, Employee shall be
entitled to a pro rata portion of any bonus to which he otherwise would have
been entitled to receive that year, but Employee shall not be entitled to any
severance pay or other benefits after such resignation or termination, except
such as may be payable to him pursuant to the terms of any profit sharing plan
of Employer then in effect (there being no such plan in effect as of the
Effective Date).

(g)                                 In the event of a Fundamental Change as
provided in Paragraph 6(e) or a termination other than for just cause, Employee
may elect the “Retirement Option”, by so advising Employer in writing within
thirty (30) days after the Fundamental  Change occurs.  If Employee so elects,
he will receive his salary, vacation pay, and the reasonable present value of
Employee’s


--------------------------------------------------------------------------------




 

other Employer-paid benefits for the Continuation Period (less statutory
holdbacks) in a lump sum retiring allowance following termination. If the
Employee wishes to make contributions to the 401-k plan, if permitted by the
plan, he may do so and the Employer will match the contributions according to
the Employers benefit plan.

(h)                                 In the event of Employee’s death after
commencement but before expiry of the Continuation Period, any unpaid salary,
vacation, bonus or other amount that would have been payable under this
Agreement during the remainder of the Continuation Period will be paid as a lump
sum to Employee’s estate, and for the purposes of all survivor benefits it will
be deemed that Employee died while employed by Employer so that Employee’s
designed beneficiaries or Employee’s estate receive such survivor benefits.

7.                                       Lawsuits.  Employee shall promptly
notify the Board of any suit, proceeding or other action commenced or taken
against VGC and/or Employer or of any facts or circumstances of which Employee
is aware which may reasonably form the basis of any suit, proceeding or action
against Employer.

8.                                 Board Information.  Employee shall keep the
Board fully informed of all matters concerning VGC and Employer and shall
provide the Board with status reports concerning VGC at such times, in such
manner and containing such information as the Board may request from time to
time.

9.                                   Compliance with Laws.  To carry out his
obligations hereunder, Employee shall make reasonable efforts to familiarize
himself with and shall cause VGC and Employer to comply with all relevant and
applicable laws, regulations and orders and in particular, shall conduct the
business of VGC in a manner so as to cause VGC to comply in all material
respects with all federal, provincial, state or local environmental laws,
regulations and orders of application in each jurisdiction where VGC carries on
business or owns assets.  Employee shall promptly notify the Board if he becomes
aware that VGC or any of its subsidiaries has violated any law.

10.                                 Disclosure of information.  By acceptance of
this Agreement, Employee expressly acknowledges that he has received or will
receive certain confidential information pertaining to the operations and
business affairs of VGC and, as the same may exist from time to time, such
information is a valuable, special and unique asset of  VGC’s business.
 Employee agrees that he shall not, during his employment under this Agreement
or at any time thereafter, disclose any such information to any person, firm,
corporation, association, or other entity for any reason or purpose whatsoever
without the prior written consent of VGC.  Employee also hereby agrees that
immediately upon any termination of this Agreement, for any reason


--------------------------------------------------------------------------------




 

whatsoever, Employee shall return to VGC all copies of any such information (in
whatever form) then in Employee’s possession.

11.                                 Assignment.  This Agreement and rights and
obligations of the parties hereto may be assigned by VGC and shall bind and
inure to the benefits of the assigns, successor or successors of VGC and,
insofar as payments are to be made to Employee after his death, shall inure to
the benefit of the assigns, heirs, estate or legal representative of Employee. 
This Agreement is personal to Employee and may not be assigned by Employee.

12.                                 Entire Agreement; Modifications.  This
document contains the entire agreement of the parties with respect to the
subject matter hereof, and it may only be changed, modified, supplemented or
amended by an agreement in writing signed by the party to be bound thereby.

13.                                 Governing Law.  This Agreement shall be
interpreted and governed in accordance with the laws of the State of Colorado.

14.                                 Severability.  If any part of this Agreement
is for any reason declared to be illegal, invalid, unconstitutional, void or
unenforceable, all other provisions hereof not so held shall be and remain in
full force and effect, and the intention of the parties as expressed in the
stricken provision(s) shall be given effect to the extent possible.

15.                                 Dollar References.  All references to
“dollars” and “$” shall mean United States Dollars.

16.                                 Review by Employee’s Counsel.  Employee
acknowledges that the employer has provided the Employee the opportunity to have
this Agreement reviewed on his behalf by a Colorado attorney.  Employer has
agreed to reimburse Employee for reasonable attorney’s fees and expenses
incurred by Employee in such review.


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
set forth below their signatures, effective as of the day and year first above
written.

(C/S)

 

 

The Corporate Seal of

 

Vista Gold Corp. was hereunto

 

Affixed in the presence of:

 

 

 

/s/ Michael B. Richings

 

Authorized Signatory

 

 

 

/s/Gregory G. Marlier

 

Authorized Signatory

 

 

 

Signed, Sealed and Delivered

 

By Frederick H. Earnest

 

In the presence of:

 

 

 

/s/Frederick H. Earnest

 

Frederick H. Earnest

 

 

 

/s/Connie Martinez

 

Witness

 

 


--------------------------------------------------------------------------------